                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION


 In re:                                    )
                                           )
 WILLIAM BARRIER ROBERTS                   )
 EIN: XXX-XX-9314                          )                 CASE NO. 18-83442-CRJ11
                                           )
       Debtor.                             )                 CHAPTER 11
 __________________________________________)


          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

          Please take notice that Kevin C. Gray hereby enters an appearance, pursuant to section

 1109(b) of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule

 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), on behalf of

 SHANNAN LEAGUE ROBERTS, a creditor and party in interest in the above-captioned proceeding

 (the “Interested Party”). The undersigned hereby requests, pursuant to Bankruptcy Rules 2002,

 3017, 7005 and 9007, and sections 342 and 1109(b) of the Bankruptcy Code, that copies of all

 notices and pleadings given or filed in this case be given and served upon the undersigned at the

 address, facsimile number or electronic mail address set forth below:

                               Kevin C. Gray
                               BRADLEY ARANT BOULT CUMMINGS LLP
                               200 Clinton Avenue W, Suite 900
                               Huntsville, Alabama 35801
                               Telephone: (256) 517-5100
                               Facsimile: (256) 517-5200
                               E-mail: kgray@bradley.com

          Please take further notice that, pursuant to section 1109(b) of the Bankruptcy Code, the

 foregoing demand includes not only the notices and papers referred to in the Bankruptcy Rules

 specified above but also includes, without limitation, any notice, application, complaint, demand,



 4826-8077-3508.1

Case 18-83442-CRJ11         Doc 29    Filed 12/20/18 Entered 12/20/18 10:32:07           Desc Main
                                     Document     Page 1 of 3
 motion, petition, pleading or request, whether formal or informal, written or oral, and whether

 transmitted or conveyed by mail, delivery, electronically, telephone, telegraph, telex or otherwise

 filed or made with regard to the referenced case and proceedings therein.

          Please take further notice that neither this notice of appearance nor any subsequent

 appearance, pleading, claim or suit is intended or shall be deemed to waive the Interested Party’s (i)

 right to have final orders in non-core matters entered only after de novo review by a higher court; (ii)

 right to trial by jury in any proceeding so triable herein or in any case, controversy or proceeding

 related hereto; (iii) right to have the reference withdrawn in any matter subject to mandatory or

 discretionary withdrawal; or (iv) other rights, claims, actions, defenses, setoffs or recoupments to

 which the Interested Party is or may be entitled under agreements, in law, or in equity, all of which

 rights, claims, actions, defenses, setoffs, and recoupments expressly are reserved.

          Respectfully submitted, this 20th day of December, 2018.


                                                    /s/ Kevin C. Gray
                                                    Kevin C. Gray

 OF COUNSEL:
 BRADLEY ARANT BOULT CUMMINGS LLP
 200 Clinton Avenue West, Suite 900
 Huntsville, Alabama 35801-4900
 kgray@bradley.com
 Telephone: (256) 517-5100
 Facsimile: (256) 517-5200

 Attorneys for SonoDynamics, LLC




                                                    2
 4826-8077-3508.1

Case 18-83442-CRJ11         Doc 29     Filed 12/20/18 Entered 12/20/18 10:32:07               Desc Main
                                      Document     Page 2 of 3
                                   CERTIFICATE OF SERVICE

         I hereby certify that on December 20, 2018, I electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system which will send notification of such filing to the following
 and all others registered to receive such notice:

                    Stuart M. Maples
                    Maples Law Firm, PC
                    200 Clinton Ave W, Suite 1000
                    Huntsville, AL 35801

                    Counsel to Debtor

                    Richard Blythe
                    US Bankruptcy Administrator
                    1800 5th Avenue North
                    Birmingham, AL 35203

                    Bankruptcy Administrator


                                                        /s/ Kevin C. Gray
                                                        Of Counsel




                                                    3
 4826-8077-3508.1

Case 18-83442-CRJ11           Doc 29     Filed 12/20/18 Entered 12/20/18 10:32:07            Desc Main
                                        Document     Page 3 of 3
